DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending and have been examined on the merits. 
Claim Objections
Claim 8 is objected to under 37 CFR 1.75(c) as being in improper form because the claim recites dependency to claim 7 and claim 1, however, a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The instant claims are drawn to a process providing a pouch liquid-packaged ginseng to which is applied 550 to 600 MPa for 30 seconds to 2 minutes and extract composition thereof, which as evidenced by the examples in the disclosure commensurate therewith provides an extraction that is unexpectedly greater than, and not taught or reasonably suggested by the prior art. The closest art is of record on the IDS and as cited instantly on the PTO-892, distinguished from the instant claimed invention as follows:
KR 2003087250 A  - The reference is considered relevant to providing ginseng extraction at ultrahigh pressure including at 200-1200 MPa (at claim 1 for example), however distinguished in that the reference method provides processing under vacuum packaging (versus instantly a liquid pouch packaging).
 KR 20110131698 A- The reference teaches processing raw ginseng at 80-120 MPa for 0.4-8 hours, however does not teach a pouch or pressures of 550-600 MPa.
KR 101397145 B1 – The reference teaches “pressing a wild ginseng vacuum packed with water by 200-400 Mpa for 7-13 minutes” however the reference does not teach a pouch or pressures of 550-600 MPa.
KR 101827272 B1 – The reference is considered relevant to the state of the art however is not prior art. 
Tao et al (Tao D; Li F; Hu X; Liao X; Zhang Y "Quality comparison of 'Laba' garlic processed by High Hydrostatic Pressure and High Pressure Carbon Dioxide"  (pub online 28 Feb 2020) 10:3719, 9 pages; doi.org/10.1038/s41598-020-60667-2/.) – The reference is considered . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-6 and 9-10 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON J KOSAR/            Primary Examiner, Art Unit 1655